DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-11 and 20 are objected to because of the following informalities: 
In line 1 of claim 1-11 and 20, use of the term “pusher” seems inaccurate in that a pusher is not being claimed or set forth. Thus, it is suggested that “pusher” be deleted in these claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
All pending claims are considered to be definite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 5, 6, and 9-11; and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,317,038 (Luberto et al. ‘038).
With respect to claim 1, Luberto et al. ‘038 disclose a product assembly comprising a rail (70) extending in a first direction (along 30) and including a first engagement mechanism (in 82 - see Figure 9); and a divider (92 - see Figure 6) extending in a second direction (left to right in Figure 6) perpendicular (see Figure 1) to the first direction (along 30) and coupled to the rail (70) for translation in the first direction and the second direction, the divider (92) including a front portion (near 112 - see Figure 4), a rear portion (near 110 - see Figure 4), and a second engagement mechanism (160) disposed between the front portion and the rear portion, the second engagement mechanism (160) configured to selectively engage the first engagement (82) mechanism during translation in the second direction; with respect to claim 2, wherein the divider (920) includes a slot (between 78 and 60 on the right in Figure 9) configured to receive at least a portion (between 74 and 82 on the right of Figure 9) of the rail (70), the slot being disposed between (see Figure 6) the front portion and the rear portion; with respect to claim 5, wherein the rail (70) includes a front wall (at 724 in right of Figure 9), a rear wall (at 74 on left of Figure 9), and a base portion (unnumbered - bottom of 70 in Figure 9) connecting the front wall to the rear wall, the front wall including a front surface and the rear wall including a rear surface; with respect to claim 6, wherein the divider (92) includes a slot (between 160 and 78 on right of Figure 9) configured to receive the front wall and a second slot (between 160 and 78 on left of Figure 9) configured to receive the rear wall; with respect to claim 9, wherein the divider (920) is translatable along the rail (70) in the first direction (direction of 30) when the first engagement mechanism ((as at 82) is disengaged with the second engagement mechanism (160); with respect to claim 10, wherein the divider (92) is prohibited from translating along the rail in the first direction when the first engagement mechanism (82) is engaged with the second engagement mechanism (160); with respect to claim 11, wherein the rail (70) is disposed entirely between (see Figure 3) the front portion and the rear portion.
With respect to claim 20, Luberto et al. ‘038 disclose a product assembly comprising a divider (92) extending in a first direction (right to left in Figure 3) and including a front portion (near 112 in Figure 4), a rear portion (near 110 in Figure 4), and a first engagement mechanism (160) disposed between the front portion and the rear portion; and a rail (70) coupled to (see Figure 3) the divider (92) and disposed entirely between (see right corner of Figure 3) the front portion and the rear portion, the rail (70) extending in a second direction (along 30) perpendicular (see Figure 1) to the first direction and including a second engagement mechanism (in 82) configured to selectively engage the first engagement mechanism (160).
Claims 1-3, 5, 9-11; 12-15, 17-19; and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,177,076 (Rataiczak, III et al. ‘076), scenario #1.
With respect to claim 1, Rataiczak, III et al. ‘076 disclose a product assembly (see Figures 10 and 14) comprising a rail (on 210, between 230 and 236 - see Figure 10) extending in a first direction (from left to right in Figure 10) and including a first engagement mechanism (236); and a with respect to claim 2, wherein the divider (330) includes a slot (between 342 and 344 in Figure 15) configured to receive at least a portion (as at 224 - see Figure 16) of the rail (210), the slot being disposed between the front portion (left end of Figure 14) and the rear portion (right end of Figure 14); with respect to claim 3, wherein the divider (330) includes a biasing member (376 - see column 10, line 9) that biases the first engagement mechanism (236) into engagement with the second engagement mechanism (374); with respect to claim 5, wherein the rail (210) includes a front wall (at 230 - see Figure 10), a rear wall (234 - see Figure 10), and a base portion 224) connecting the front wall (230) to the rear wall (234), the front wall including a front surface (at numeral 230 in Figure 10) and the rear wall including a rear surface (at 234 in Figure 10); with respect to claim 9, wherein the divider (330) is translatable along the rail (210) in the first direction (left to right in Figure 10) when the first engagement mechanism (236) is disengaged with the second engagement mechanism (374); with respect to claim 10, wherein the divider (330) is prohibited from translating along the rail (210) in the first direction (left to right in Figure 10) when the first engagement mechanism (236) is engaged with the second engagement mechanism (374); and with respect to claim 11, wherein the rail (on 210, between 230 and 236 - see Figure 10) is disposed entirely 
With respect to claim 12, Rataiczak, III et al. ‘076 disclose a product assembly comprising the rail (on 210, between 230 and 236 - see Figure 10) extending in a first direction (left to right in Figure 10) and including the first engagement (234) mechanism, the rail (210) extending from a front surface (230) to a rear surface (236) in a second direction (between numeral 234 and 219) perpendicular to the first direction; a divider (330) extending in the second direction from a front portion (left end of Figure 14) to a rear portion (right end of Figure 14) and including a second engagement mechanism (374) configured to selectively engage the first engagement mechanism (234), the divider (330) coupled to the rail (210) with both the front surface (230) and the rear surface (236) of the rail (210) being disposed between (see Figure 16) the front portion (right end of Figure 16)  and the rear portion (left end of Figure 16) of the divider (330); and a pusher (290) extending in the second direction (see Figure 2) from a second front portion (right of Figure 13) to a second rear portion (left end of Figure 13) and coupled to the rail (210) with both the front surface (230) and the rear surface (234) of the rail (210) being disposed between (see Figure 13) the second front portion and the second rear portion of the pusher (290); with respect to claim 13, wherein the divider (330) includes a slot (between 344 and 342) configured to receive at least a portion (224) of the rail (210), the slot being disposed between  (see Figure 16) the front portion and the rear portion; with respect to claim 14, wherein the divider (330) includes a biasing member (376) that biases the first engagement mechanism (236) into engagement with the second with respect to claim 15, wherein the rail (210) includes a front wall (230), a rear wall (234), and a base portion (232) connecting the front wall (230) to the rear wall (234), the front wall including the front surface and the rear wall including the rear surface; with respect to claim 17, wherein the pusher (290) includes a base (as at 240 - see Figure 11) and a wall (294) slidably (see Figure 11) attached to the base (240), the wall (294) being slidable along the base (240) in the second direction; with respect to claim 18, wherein the base (240) is slidably attached to the rail (210), the base being slidable along the rail in the first direction; and with respect to claim 19, wherein the rail (on 210, between 230 and 236 - see Figure 10) is disposed entirely between (see Figure 13, i.e., it is noted that the additional elements 222-219, in Figure 10, attached to element 230 are not considered to be part of the claimed front rail, and this is considered to be permissible since the claim language does not set a that the front rail has --frontmost-- front surface and --rearmost-- rear surface, for example) the front portion (right end of Figure 13) and the rear portion (left end of Figure 13).
With respect to claim 20, Rataiczak, III et al. ‘076 disclose a product assembly comprising a divider (330) extending in a first direction (left to right in Figure 14) and including a front portion (left end of Figure 14), a rear portion (right end of Figure 14), and a first engagement mechanism (374) disposed between (see Figure 14) the front portion and the rear portion; and a rail (on 210 - between 230 and 236) coupled (see Figure 16) to the divider (330) and disposed entirely (see Figure 13, i.e., it is noted that the additional elements 222-219, in Figure 10, attached to element 230 are not considered to be part of the claimed front rail, and this is considered to be permissible since the claim language does not set a that the front rail has --frontmost-- front surface and --rearmost-- rear surface, for example) between (portion between 230 and 236) the front portion and the rear portion, the rail extending in a second direction perpendicular (left to right in Figure 10) to the first direction .
Claims 1-3, 5, 7, 9-11; 12-15, 17-19; and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,177,076 (Rataiczak, III et al. ‘076), scenario #2.
With respect to claim 1, Rataiczak, III et al. ‘076 disclose a product pusher assembly comprising a rail (on 210, between 230 and 236 - see Figure 10) extending in a first direction (from left to right in Figure 10) and including a first engagement mechanism (236); and a divider (330 - see Figure 14) extending in a second direction (similar to the length of 150 the Figure 2) perpendicular to the first direction (similar to the length of 10 in Figure 2) and coupled to the rail (210) for translation in the first direction (along the length of 210) and the second direction (i.e., when 330 is moved along the width of 210), the divider (210) including a front portion (to the left in Figure 14), a rear portion (to the right in Figure 14), and a second engagement mechanism (at 374) disposed between (see Figure 14) the front portion and the rear portion, the second engagement mechanism (374) configured to selectively engage the first engagement mechanism (236) during translation in the second direction (left to right in Figure 14); with respect to claim 2, wherein the divider (330) includes a slot (between 342 and 344 in Figure 15) configured to receive at least a portion (as at 224 - see Figure 16) of the rail (210), the slot being disposed between the front portion (left end of Figure 14) and the rear portion (right end of Figure 14); with respect to claim 3, wherein the divider (330) includes a biasing member (376 - see column 10, line 9) that biases the first engagement mechanism (236) into engagement with the second engagement mechanism (374); with respect to claim 5, wherein the rail (210) includes a front wall (at 230 - see Figure 10), a rear wall (234 - see Figure 10), and a base portion 224) connecting the front wall (230) to the rear wall (234), the front wall including a front surface (at numeral 230 in with respect to claim 7, wherein the first engagement mechanism (236) is disposed on the front surface (234) of the front wall (234); with respect to claim 9, wherein the divider (330) is translatable along the rail (210) in the first direction (left to right in Figure 10) when the first engagement mechanism (236) is disengaged with the second engagement mechanism (374); with respect to claim 10, wherein the divider (330) is prohibited from translating along the rail (210) in the first direction (left to right in Figure 10) when the first engagement mechanism (236) is engaged with the second engagement mechanism (374); and with respect to claim 11, wherein the rail (on 210, between 230 and 236 - see Figure 10) is disposed entirely between (see Figure 13, i.e., it is noted that the additional elements 222-219, in Figure 10, attached to element 230 are not considered to be part of the claimed front rail, and this is considered to be permissible since the claim language does not set a that the front rail has --frontmost-- front surface and --rearmost-- rear surface, for example) the front portion (right side of Figure 13) and the rear portion (left side of Figure 13).
With respect to claim 12, Rataiczak, III et al. ‘076 disclose the product assembly comprising the rail (on 210, between 230 and 236 - see Figure 10) extending in a first direction (left to right in Figure 10) and including the first engagement (234) mechanism, the rail (210) extending from a front surface (230) to a rear surface (236) in a second direction (between numeral 234 and 219) perpendicular to the first direction; a divider (330) extending in the second direction from a front portion (left end of Figure 14) to a rear portion (right end of Figure 14) and including a second engagement mechanism (374) configured to selectively engage the first engagement mechanism with respect to claim 13, wherein the divider (330) includes a slot (between 344 and 342) configured to receive at least a portion (224) of the rail (210), the slot being disposed between  (see Figure 16) the front portion and the rear portion; with respect to claim 14, wherein the divider (330) includes a biasing member (376) that biases the first engagement mechanism (236) into engagement with the second engagement mechanism (374); with respect to claim 15, wherein the rail (210) includes a front wall (230), a rear wall (234), and a base portion (232) connecting the front wall (230) to the rear wall (234), the front wall including the front surface and the rear wall including the rear surface; with respect to claim 17, wherein the pusher (290) includes a base (as at 240 - see Figure 11) and a wall (294) slidably (see Figure 11) attached to the base (240), the wall (294) being slidable along the base (240) in the second direction; with respect to claim 18, wherein the base (240) is slidably attached to the rail (210), the base being slidable along the rail in the first direction; and with respect to claim 19, wherein the rail (on 210, between 230 and 236 - see Figure 10) is disposed entirely between (see Figure 13, i.e., it is noted that the additional elements 222-219, in Figure 10, attached to element 230 are not considered to be part of the claimed front rail, and this is considered to be permissible since the claim language does not set a that the front rail has --frontmost-- front 
With respect to claim 20, Rataiczak, III et al. ‘076 disclose a product assembly comprising a divider (330) extending in a first direction (left to right in Figure 14) and including a front portion (left end of Figure 14), a rear portion (right end of Figure 14), and a first engagement mechanism (374) disposed between (see Figure 14) the front portion and the rear portion; and a rail (on 210 - between 230 and 236) coupled (see Figure 16) to the divider (330) and disposed entirely (see Figure 13, i.e., it is noted that the additional elements 222-219, in Figure 10, attached to element 230 are not considered to be part of the claimed front rail, and this is considered to be permissible since the claim language does not set a that the front rail has --frontmost-- front surface and --rearmost-- rear surface, for example) between (portion between 230 and 236) the front portion and the rear portion, the rail extending in a second direction perpendicular (left to right in Figure 10) to the first direction and including a second engagement mechanism (234) configured to selectively engage the first engagement mechanism (374).
Claims 1-3, 5, 6, 9-11; 12-15, 17-19; and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,177,076 (Rataiczak, III et al. ‘076), scenario #3.
With respect to claim 1, Rataiczak, III et al. ‘076 disclose a product pusher assembly comprising a rail (on 210, between 230 and 236 - see Figure 10) extending in a first direction (from left to right in Figure 10) and including a first engagement mechanism (236); and a divider (390 - see Figure 18) extending in a second direction (similar to the length of 150 the Figure 2) perpendicular to the first direction (similar to the length of 10 in Figure 2) and coupled to the rail (210) for translation in the first direction (along the length of 210) and the second direction (i.e., when 390 is moved along the width of 210), the divider (330) including a front portion (to the left with respect to claim 2, wherein the divider (339) includes a slot (as at 400 in Figure 18) configured to receive at least a portion (as at 224 - see Figure 16) of the rail (210), the slot being disposed between the front portion (left end of Figure 18) and the rear portion (right end of Figure 18); with respect to claim 3, wherein the divider (390) includes a biasing member (376 - see column 10, line 9) that biases the first engagement mechanism (236) into engagement with the second engagement mechanism (374); with respect to claim 5, wherein the rail (210) includes a front wall (at 230 - see Figure 10), a rear wall (234 - see Figure 10), and a base portion 224) connecting the front wall (230) to the rear wall (234), the front wall including a front surface (at numeral 230 in Figure 10) and the rear wall including a rear surface (at 234 in Figure 10); with respect to claim 6, wherein the divider (390) includes a slot (as at 400 in Figure 18) configured to receive (when the left end in Figure 18 is connected to the rail 210) the front wall (230) and a second slot (as at 402 in Figure 18) configured to receive (when the right end of Figure 18 is connected to the rail 210) the rear wall (234); with respect to claim 9, wherein the divider (330) is translatable along the rail (210) in the first direction (left to right in Figure 10) when the first engagement mechanism (236) is disengaged with the second engagement mechanism (374); with respect to claim 10, wherein the divider (330) is prohibited from translating along the rail (210) in the first direction (left to right in Figure 10) when the first engagement mechanism (236) is engaged with the second engagement mechanism (374); and with respect to claim 11, wherein the rail (on 210, between 230 and 236 - see Figure 10) is disposed entirely between (see Figure 13, i.e., it is noted that the additional elements 222-219, in 
With respect to claim 12, Rataiczak, III et al. ‘076 disclose the product assembly comprising the rail (on 210, between 230 and 236 - see Figure 10) extending in a first direction (left to right in Figure 10) and including the first engagement (234) mechanism, the rail (210) extending from a front surface (230) to a rear surface (236) in a second direction (between numeral 234 and 219) perpendicular to the first direction; a divider (330) extending in the second direction from a front portion (left end of Figure 14) to a rear portion (right end of Figure 14) and including a second engagement mechanism (374) configured to selectively engage the first engagement mechanism (234), the divider (330) coupled to the rail (210) with both the front surface (230) and the rear surface (236) of the rail (210) being disposed between (see Figure 16) the front portion (right end of Figure 16)  and the rear portion (left end of Figure 16) of the divider (330); and a pusher (290) extending in the second direction (see Figure 2) from a second front portion (right of Figure 13) to a second rear portion (left end of Figure 13) and coupled to the rail (210) with both the front surface (230) and the rear surface (234) of the rail (210) being disposed between (see Figure 13) the second front portion and the second rear portion of the pusher (290); with respect to claim 13, wherein the divider (330) includes a slot (between 344 and 342) configured to receive at least a portion (224) of the rail (210), the slot being disposed between  (see Figure 16) the front portion and the rear portion; with respect to claim 14, wherein the divider (330) includes a biasing member (376) that biases the first engagement mechanism (236) into engagement with the second engagement mechanism (374); with respect to claim 15, wherein the rail (210) includes a front wall with respect to claim 17, wherein the pusher (290) includes a base (as at 240 - see Figure 11) and a wall (294) slidably (see Figure 11) attached to the base (240), the wall (294) being slidable along the base (240) in the second direction; with respect to claim 18, wherein the base (240) is slidably attached to the rail (210), the base being slidable along the rail in the first direction; and with respect to claim 19, wherein the rail (on 210, between 230 and 236 - see Figure 10) is disposed entirely between (see Figure 13, i.e., it is noted that the additional elements 222-219, in Figure 10, attached to element 230 are not considered to be part of the claimed front rail, and this is considered to be permissible since the claim language does not set a that the front rail has --frontmost-- front surface and --rearmost-- rear surface, for example) the front portion (right end of Figure 13) and the rear portion (left end of Figure 13).
With respect to claim 20, Rataiczak, III et al. ‘076 disclose a product assembly comprising a divider (330) extending in a first direction (left to right in Figure 14) and including a front portion (left end of Figure 14), a rear portion (right end of Figure 14), and a first engagement mechanism (374) disposed between (see Figure 14) the front portion and the rear portion; and a rail (on 210 - between 230 and 236) coupled (see Figure 16) to the divider (330) and disposed entirely (see Figure 13, i.e., it is noted that the additional elements 222-219, in Figure 10, attached to element 230 are not considered to be part of the claimed front rail, and this is considered to be permissible since the claim language does not set a that the front rail has --frontmost-- front surface and --rearmost-- rear surface, for example) between (portion between 230 and 236) the front portion and the rear portion, the rail extending in a second direction perpendicular (left to right in Figure 10) to the first direction .
Claims 1-3, 5-7; 9-11; 12-15, 17-19; and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,177,076 (Rataiczak, III et al. ‘076), scenario #4.
With respect to claim 1, Rataiczak, III et al. ‘076 disclose a product pusher assembly comprising a rail (on 210, between 230 and 236 - see Figure 10) extending in a first direction (from left to right in Figure 10) and including a first engagement mechanism (236); and a divider (390 - see Figure 18) extending in a second direction (similar to the length of 150 the Figure 2) perpendicular to the first direction (similar to the length of 10 in Figure 2) and coupled to the rail (210) for translation in the first direction (along the length of 210) and the second direction (i.e., when 390 is moved along the width of 210), the divider (330) including a front portion (to the left in Figure 18), a rear portion (to the right in Figure 18), and a second engagement mechanism (at 374) disposed between (not seen in Figure 18, but similar to Figure 14) the front portion and the rear portion, the second engagement mechanism (374) configured to selectively engage the first engagement mechanism (236) during translation in the second direction; with respect to claim 2, wherein the divider (339) includes a slot (as at 400 in Figure 18) configured to receive at least a portion (as at 224 - see Figure 16) of the rail (210), the slot being disposed between the front portion (left end of Figure 18) and the rear portion (right end of Figure 18); with respect to claim 3, wherein the divider (390) includes a biasing member (376 - see column 10, line 9) that biases the first engagement mechanism (236) into engagement with the second engagement mechanism (374); with respect to claim 5, wherein the rail (210) includes a front wall (at 234 - see Figure 10), a rear wall (230 - see Figure 10), and a base portion 224) connecting the front wall (234) to the rear wall (230), the front wall including a front surface (at numeral 234 in Figure 10) and the rear wall with respect to claim 6, wherein the divider (390) includes a slot (as at 400 in Figure 18) configured to receive (when the left end in Figure 18 is connected to the rail 210) the front wall (234) and a second slot (as at 402 in Figure 18) configured to receive (when the right end of Figure 18 is connected to the rail 210) the rear wall (230); with respect to claim 9, wherein the divider (330) is translatable along the rail (210) in the first direction (left to right in Figure 10) when the first engagement mechanism (236) is disengaged with the second engagement mechanism (374); with respect to claim 10, wherein the divider (330) is prohibited from translating along the rail (210) in the first direction (left to right in Figure 10) when the first engagement mechanism (236) is engaged with the second engagement mechanism (374); and with respect to claim 11, wherein the rail (on 210, between 230 and 236 - see Figure 10) is disposed entirely between (see Figure 13, i.e., it is noted that the additional elements 222-219, in Figure 10, attached to element 230 are not considered to be part of the claimed front rail, and this is considered to be permissible since the claim language does not set a that the front rail has --frontmost-- front surface and --rearmost-- rear surface, for example) the front portion (right side of Figure 13) and the rear portion (left side of Figure 13).
With respect to claim 12, Rataiczak, III et al. ‘076 disclose the product assembly comprising the rail (on 210, between 230 and 236 - see Figure 10) extending in a first direction (left to right in Figure 10) and including the first engagement (234) mechanism, the rail (210) extending from a front surface (230) to a rear surface (236) in a second direction (between numeral 234 and 219) perpendicular to the first direction; a divider (330) extending in the second direction from a front portion (left end of Figure 14) to a rear portion (right end of Figure 14) and including a second with respect to claim 13, wherein the divider (330) includes a slot (between 344 and 342) configured to receive at least a portion (224) of the rail (210), the slot being disposed between  (see Figure 16) the front portion and the rear portion; with respect to claim 14, wherein the divider (330) includes a biasing member (376) that biases the first engagement mechanism (236) into engagement with the second engagement mechanism (374); with respect to claim 15, wherein the rail (210) includes a front wall (230), a rear wall (234), and a base portion (232) connecting the front wall (230) to the rear wall (234), the front wall including the front surface and the rear wall including the rear surface; with respect to claim 17, wherein the pusher (290) includes a base (as at 240 - see Figure 11) and a wall (294) slidably (see Figure 11) attached to the base (240), the wall (294) being slidable along the base (240) in the second direction; with respect to claim 18, wherein the base (240) is slidably attached to the rail (210), the base being slidable along the rail in the first direction; and with respect to claim 19, wherein the rail (on 210, between 230 and 236 - see Figure 10) is disposed entirely between (see Figure 13, i.e., it is noted that the additional elements 222-219, in Figure 10, attached to element 230 are not considered to be part of the claimed front rail, and this is considered to be permissible since the claim language does not set a that the front rail has --frontmost-- front 
With respect to claim 20, Rataiczak, III et al. ‘076 disclose a product assembly comprising a divider (330) extending in a first direction (left to right in Figure 14) and including a front portion (left end of Figure 14), a rear portion (right end of Figure 14), and a first engagement mechanism (374) disposed between (see Figure 14) the front portion and the rear portion; and a rail (on 210 - between 230 and 236) coupled (see Figure 16) to the divider (330) and disposed entirely (see Figure 13, i.e., it is noted that the additional elements 222-219, in Figure 10, attached to element 230 are not considered to be part of the claimed front rail, and this is considered to be permissible since the claim language does not set a that the front rail has --frontmost-- front surface and --rearmost-- rear surface, for example) between (portion between 230 and 236) the front portion and the rear portion, the rail extending in a second direction perpendicular (left to right in Figure 10) to the first direction and including a second engagement mechanism (234) configured to selectively engage the first engagement mechanism (374).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rataiczak, III et al. ‘076, scenario #1 through scenario #4, alone.
Rataiczak, III et al. ‘076 disclose the assembly as advanced above, whereby with respect to claim 3, the divider includes a member (344) that assists in biasing the first engagement mechanism (234) into engagement with the second engagement mechanism (374); and with respect to claim 4, the member (344) is a tab engaging a portion (230) of the rail (210).
The claims differ from Rataiczak, III et al. ‘076 in requiring the divider to include a biasing member that biases the first engagement mechanism into engagement with the second engagement mechanism (claim 3), wherein the biasing member is a flexible tab engaging a portion of the rail (claim 4).
Although Rataiczak, III et al. ‘076 fail to disclose that the tab, i.e., member (344) is flexible, i.e., biasing, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, that since the components are made from a thermoplastic material, the member (344) would have a flexible feature, thereby decreasing the possibility of damage when removed from or assembled on the rail.
Claims 3, 4, 8; and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rataiczak, III et al. ‘076, scenario #2 and scenario #4, alone.
Rataiczak, III et al. ‘076 disclose the assembly as advanced above, whereby with respect to claims 3, 8, and 16, the divider includes a member (344) that assists in biasing the first engagement mechanism (234) into engagement with the second engagement mechanism (374); with respect to claim 4, the member (344) is a tab engaging a portion (230) of the rail (210); and with respect to claim 8,  the member (344) engages the rear surface (230) of the rear wall.
biasing member that biases the first engagement mechanism into engagement with the second engagement mechanism (claims 3, 8, and 16), wherein the biasing member is a flexible tab engaging a portion of the rail (claim 4).
Although Rataiczak, III et al. ‘076 fail to disclose that the tab, i.e., member (344) is flexible, i.e., biasing, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, that since the components are made from a thermoplastic material, the member (344) would have a flexible feature, thereby decreasing the possibility of damage when removed from or assembled on the rail.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note U.S. Patent Application Publication Nos. 2008/0156752, 2007/0138114, and 2002/0170866.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571)272-6832.  The examiner can normally be reached on generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




February 13, 2021